NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        AUG 25 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

KAI CUI,                                        No.    16-71659

                Petitioner,                     Agency No. A087-598-678

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 17, 2022**

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

      Kai Cui, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his motion to reopen proceedings. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the BIA’s



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of a motion to reopen. Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir.

2005). We grant and remand the petition for review.

      The BIA abused its discretion when it denied Cui’s motion to reopen, where

Cui established a prima facie case for asylum based on a well-founded fear of

persecution on account of his religion. See Shouchen Yang v. Lynch, 822 F.3d 504,

508 (9th Cir. 2016) (“The BIA must instead credit evidence supporting a motion to

reopen unless that evidence is inherently unbelievable.” (internal quotation marks

omitted)); Tadevosyan v. Holder, 743 F.3d 1250, 1255 (9th Cir. 2014) ( “[A] prima

facie case for relief is sufficient to justify reopening, … and a prima facie case is

established when the evidence reveals a reasonable likelihood that the statutory

requirements for relief have been satisfied.” (internal quotation marks and citations

omitted)); see also 8 C.F.R. § 1208.13(b)(2)(iii). Thus, we grant the petition for

review and remand to the BIA for further proceedings consistent with this

disposition. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      The government must bear the costs for this petition for review.

      The temporary stay of removal remains in place until the mandate issues.

      PETITON FOR REVIEW GRANTED; REMANDED.




                                           2                                    16-71659